Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 10/05/2020 are acknowledged and have been fully considered. Claims 1-18 and 20-28 are pending. Claim 19 was previously cancelled.

Election/Restrictions
Applicants' election with traverse of Group I (claims 1-10) in the reply filed on 10/05/2020 is acknowledged. The traversal in on the ground(s) that the restriction requirement is improper because the different inventions can be examined without serious burden and applicants rely on M.P.E.P. §803 (see pg. 9 of remarks).  These arguments are not persuasive because Chapter 800, however, is limited to a discussion of the subject of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a).  The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in M.P.E.P. §1850 and is dictated by PCT Rules 13.1 and 13.2. See M.P.E.P. §801.  Burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the 
Claims 11-18 and 20-28 (Groups II-VI) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the response of 10/05/2020, applicants elected the following species:
Group A - Type of Enzyme: Class of Hydrolases
Group B – Type of inhibitor: Reversible direct inhibitor
Group C – Type of biological sample: Plasma
Group D – Type of blood coagulation enzyme: Factor Xa
Group C – Type of blood coagulation enzyme inhibitor: Rivaroxaban

In the response dated 10/05/2020, applicants have stated that claims 1-10 read on the elected species.  These claims will be examined further on the merits of the claims.
Claims 1-10 are now under consideration on the merits


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim to foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of the FR1654148 application was retrieved by the USPTO from a foreign IP office on 11/08/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 05/10/2016, the filing date of the foreign priority document. 

Claim Objections
Claim 6 is objected to because of the following informalities: the phrase “consisting in” in line 2 is extraneous.  It is suggested to delete the phrase.
Claim 6 is also objected to because of the following informalities: the phrase “E and which” in line 3 is grammatically not correct.  It is suggested to amend to “E, which”.
Claim 9 objected to because of the following informalities: the phrase “consisting in” in line 2 is extraneous.  It is suggested to delete the phrase.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the method preamble of claim 1 recites “A method for obtaining a universal calibration for assaying an inhibitor of an enzyme” which indicates that inhibitors are assayed/used in the method steps of the claim.  However, the method recited in claim 1 is directed towards obtaining a universal calibration and no method steps are directed towards assaying inhibitors.  Therefore the claim is indefinite because the preamble does not match the recited method. It is suggested to amend the preamble to “A method for obtaining a universal calibration curve which can be used to assay for an inhibitor of an enzyme.”
Claim 1 is also indefinite because step b recites ‘converting the initial enzyme concentration of the mixture into anti-enzyme activity’ or ‘converting the initial enzyme activity of the mixture into anti-enzyme activity’.  However, the claim does not define the term “anti-enzyme activity” and does not recite the mathematical operation to convert initial enzyme concentration of the mixture or initial enzyme activity to ‘anti-enzyme In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is suggested to include the limitations of claim 4 into step b of claim 1.  Similarly, claim 1 is also indefinite because step c in claim 1 recites “creating a universal calibration curve” and later recites “as a function of the residual enzymatic activity in the stationary state obtained in step a”.  The claim does not recite what the mathematical operation is to create the calibration curve, only recites “as a function” of. It does not recite what the function is. It is suggested to include limitations of claim 5 into step c of claim 1.  Claim 1 recites “the highest initial enzyme concentration being [E]0” and “the highest initial enzyme activity being A0” in step a).  Claim 4 recites “an initial enzyme concentration [E]” and “an initial enzyme activity A” in step b).  However, claim 7 recites “the enzyme E at the initial concentration [E]0 or at the initial activity A0” in step d1).  Such inconsistent claim language referring to the symbols [E]0 and A0 render claims 1-10 indefinite and do not set forth the difference between [E]0 and [E], and the difference between A0 and A. 
Claim 6 is indefinite because it recites a further method step d “creating a conversion chart specific to an inhibitor of the enzyme E”, however the prior steps a, b and c do not require any enzyme inhibitor at all.  Claim 6 is also indefinite because the claim only recites the anti-enzyme activity can be converted into the amount or concentration of inhibitor and the mathematical relationship between “anti-enzyme activity” and “concentration of inhibitor” is not recited.  Dependent claims 7-10 are rejected for the same reasons.
Claim 7 is also indefinite because it recites substeps in step d and substep d1 requires the standardization mixtures to contain inhibitors, however, the prior steps a, b and c do not require any addition of inhibitors in the mixtures.  Dependent claims 8-10 are rejected for the same reasons.
Claim 9 recites ‘anti-enzyme activity, concentration of inhibitor’ in parenthesis and this renders the scope of the claim uncertain because it is not clear if “anti-enzyme 
Claim 9 is also indefinite because it recites determining the equation of the standard curve by a regression in sub-step d4, however, the mathematical operation to determine the standard curve is not recited. It is suggested to include limitations of claim 10 into sub-step d4 of claim 9.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas – mathematical calculations or mental steps) without significantly more. 

The claims set forth judicial exceptions which are abstract ideas.  In step a of claim 1, the abstract idea is the correlation between the measured physical property of the detectable label on the substrate to the residual enzymatic activity.  In steps b and c of claim 1 the limitations are mathematical calculations to draw graphs (universal calibration curves which can be used in assays for enzyme inhibitors) from the data obtained in step a.
The judicial exceptions are not integrated into a practical application. The only additional elements recited in claim 1 are mixing solutions of enzymes and labeled substrates of the enzymes having a detectable physical property in step a, and measuring the value of the detectable physical property of the label in step a2.  The additional limitations in claim 1 are all data gathering steps and mathematical calculations on how to plot on a graph the gathered data.  Dependent claim 2 recites the classes of enzymes.  Dependent claim 3 recites the types of inhibitors that can be assayed using the calibration curves obtained in claim 1.  Claims 4-10 recites mathematical operations that are used to plot the graphs and are mental step that under its broadest reasonable interpretation can be performed in the mind.  Further, the additional limitations are recited at a high-level of generality and does not integrate the abstract idea (co-relation of the measured values of the detectable physical property of the label to the residual enzymatic activity and plotting graphs of the data) into a practical application because it does not impose any meaningful limits on practicing the 
The claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception.  The claims do recite active method steps of mixing enzymes and labeled substrates of enzymes and measuring the physical properties of the labels, however, these steps are well known, routine and conventional activities in the art before the filing of the instant invention. Hoffman (EP 2818871; Applicant IDS) teaches methods and apparatus for universal calibration of anti-Factor Xa tests using analyzing units that can perform mixing of samples and/or reagents (see abstract, par. [0057]). Hoffman teaches quantifying factor Xa inhibition by mixing two reagents, enzyme Factor Xa and a peptide substrate with a detectable label (chromogen or fluorophore) that is released when the substrate is split by factor Xa (see par. [0009]). Similarly, Trevigen (Colorimetric assay kit, Cat# 4677-096-K; Applicant IDS) teaches colormetric kits to assay for inhibitors of PARP (an enzyme). Trevigen teaches plotting the PARP standard curve by serially diluting the PARP-HSA standard (the colorimetric substrate) in different mixtures.  The dependent claims limit the type of enzyme in claim 2 and the type of enzyme inhibitor in claim 3, but they do not add “significantly more” to the claimed method (Step 2B – No). 
Therefore, the instant invention recited in claims 1-10 is not patent eligible.

Closest Prior Art
The closest prior art is Hoffman (EP 2818871A1; Applicant IDS) and Trevigen (Colorimetric assay kit, Cat# 4677-096-K; Applicant IDS).  Hoffman teaches methods for universal calibration of anti-Factor Xa tests.  Hoffman teaches measuring Factor Xa activity in a sample comprising contacting a biological sample with reagents comprising Factor Xa and a Factor Xa substrate under conditions which allow for the enzymatic conversion of the substrate, whereby a physical or chemical property of the substrate is changed in a detectable manner and comparing the change to a reference (par. [0032]). Hoffman teaches quantifying factor Xa inhibition by mixing two reagents, enzyme Factor Xa and a peptide substrate with a detectable label (chromogen or fluorophore) that is released when the substrate is split by factor Xa (see par. [0009]). Hoffman teaches plotting a universal calibration curve (see Fig. 1).  Hoffman teaches the biological samples can be plasma (par. [0025]). Hoffman teaches Factor Xa inhibitors such as Rivaroxaban in its methods (par. [0024], Fig. 6).  Hoffman does not teach the details in plotting a calibration curve of the enzyme activity. Trevigen teaches colormetric kits to assay for inhibitors of PARP (an enzyme). Trevigen teaches plotting the PARP standard curve by serially diluting the PARP-HSA standard (the substrate) in different mixtures. Trevigen teaches the addition of the same amount of enzyme in each of the mixtures. Trevigen teaches the addition of different concentrations of inhibitors (serial dilution of inhibitors) (see pg. 3). Trevigen teaches plotting the PARP standard curves and the inhibition curves of the PARP inhibitors (see pg. 4). 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657